Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “runtime logic stores the modified configuration files in the host memory” – it is not clear logic storing the configuration, logic could be software and it does not provide clarity in the claim. Similarly claim 1 logic receiving files does not make sense, examiner interprets claim as processor 132 in fig 3 is receiving file. Furthermore, examiner interpreted logic in 2, 9, 11, 12, 14, 15, 16, 17, 19, 20 as processor 132. Appropriate correction is requested

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsson et al.  [10,936,333], in view of Nagaraj et al [9959195]

As to claim 1,  
Mickelsson et al.  [10,936,333] teaches A data processing system, comprising: 
a pool of reconfigurable data flow resources, reconfigurable data flow resources in the pool of reconfigurable data flow resources including arrays of configurable units [col. 4, line 23: “a plurality of configurable entities (CEs)” and claim 1: “processor”- plurality of CE’s are array of configurable units, See  Fig. 1 12, LMS( 20, 22, 18)  and CES ]; and
 a host operatively coupled to the pool of reconfigurable data flow resources and configured with runtime logic to: receive a plurality of configuration files for applications [claim 1; “receive, at a configuration engine, at least one of the plurality of standardized configuration objects for at least one configurable entity associated with only one of the update packages for the plurality of independent applications ” 12 is connected ot LMS  and LMS connected to CE”s – see fig. 1, and col. 4, lines ], and metadata specifying modifications to configuration files in the plurality of configuration files [claim 2: “write a modified configuration object file to a shared memory object structure 65 associated with a configuration file of one of the plurality of independent applications as a function of system wide metadata for a plurality of different configuration files, each associated with different configurable entities. ”]; 
modify the configuration files based on the metadata to generate modified configuration files [claim 2: “application code instruction to cause the system to write a modified configuration object file to a shared memory object structure 65 associated with a configuration file of one of the pluralities of independent applications”]; and
 load and execute the modified configuration files on the arrays of configurable units [col. 8, line 35-43: “Custom code for handling the configuration data in various programming languages can be generated. Bindings to functions, classes, etc. in the metadata specification so that the configuration engine, configurable entity, UI, etc. can use the correct function, class, etc. 40 when handling the configuration data can be added. Translations of the configuration data can be defined by additional information in the metadata specification.” And col. 3: “systems presented herein can efficiently implement dynamic editing, storing, and validation of software system configuration data and apply the software system configuration data, using metadata specification declared in standard data expression, such as JSON, which allows declaring complex structural data model with flexible type system and with related proprietary metadata for each target usage,”]
But Mickelsson does not explicitly teach executing modified file. 
However, Nagaraj et al [9959195] teaches executing modified file [ claim 1 “generating a new application file, and the new application file includes an existing application file and additional code for monitoring execution of the WSGI application file; detecting, by the agent, a second call to the WSGI application file; and in response to detecting the second call, directing the second call to the modified configuration file and executing the modified configuration file.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of  Mickelsson and Nagaraj because both are directed toward modifying configuration file. Furthermore, Nagaraj improves upon Mickelsson by being able to execute modified file such that the updated configuration can be used for better computing experience.  

As to claim 8,
Mickelsson et al.  the host has host memory [col. 8: “The computing machine 200 can include various internal or attached components such as a processor 210, system bus 220, system memory 230, storage media 65 240, input/output interface 250, a network interface 260 for communicating with a network 270, e.g. cellular/GPS, and a native Operating System (OS).”].

As to claim 9, 
Mickelsson et al.   the runtime logic stores the modified configuration files in the host memory [col. 9: “the processor 210 along 25 with other components of the computing machine 200 can be a virtualized computing machine executing within one or more other computing machines. The virtualized computing machine can be a hardware or software based virtual container”].

As to claim 10,
Mickelsson et al the reconfigurable data flow resources include processor memory [col. 11: “The processor 210 can be connected to the other elements 15 of the computing machine 200 or the various peripherals discussed herein through the system bus 220. It should be appreciated that the system bus 220 can be within the processor 210, outside the processor 210, or both. According to some embodiments, any of the processor 210, the other 20 elements of the computing machine 200, or the various peripherals discussed herein can be integrated into a single device such as a system on chip ("SOC"), system on package ("SOP"), or ASIC device. ”- SOP or ASIC have memory on itself].

As to claim 14, 
Combination of Mickelsson and Nagaraj teach the claim limitation according to the claim 1 supra. Furthermore, Mickelsson teaches load the configuration files on the processor memory; modify the configuration files loaded on the processor memory based on the metadata to generate modified configuration files [col. 4: “The LMS, in an example embodiment, can include the mgmtd 20, a local controller 22, a storage facility for storing received configuration files 18, and a plurality of configurable entities (CEs)…… The configuration files 18 are sent to mgmtd 20. The mgmtd 20 stores the configuration files 18”- 18 and 20 is equivalent to processor memory, CE’s receives configuration file. See fig. 1, 12 sends the configuration file and 20, 22 and 18 update or modify and sent to CE24]
As to claim 15, 
Combination of Mickelsson and Nagaraj teach the claim limitation according to the claim 1 supra.
As to claim 16, 
Combination of Mickelsson and Nagaraj teach the claim limitation according to the claim 1 supra.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsson et al.  [10,936,333], in view of Nagaraj et al [9959195], further in view of Nield et al [20180143832]

As to claim 11, 
Combination of Mickelsson and Nagaraj teach modified configuration and file. But do not teach configuration files from the host memory onto the processor memory  
However, Nield et al [20180143832] teaches configuration files from the host memory onto the processor memory [0041: “the processor running the operating system (e.g. which loads an application or other program from host memory into processor memory) or on another processor (e.g. a processor within the GPU which loads an application or other program from host memory into GPU memory).”].
It would have been obvious to person of ordinary skill in the art to combine teaching of Mickelsson and Nagaraj and Nield because all are directed toward configuration file. Furthermore, Nield improves upon teaching of Mickelsson and Nagaraj by being able to load configuration file from host memory to processor memory such that the file can be stored or executed for applying changes.

As to claim 12, 
Mickelsson the runtime logic loads the modified configuration files from the processor memory onto the arrays of configurable units for execution [col. 4: “The LMS, in an example embodiment, can include the mgmtd 20, a local controller 22, a storage facility for storing received configuration files 18, and a plurality of configurable entities (CEs)…… The configuration files 18 are sent to mgmtd 20. The mgmtd 20 stores the configuration files 18”- 18 and 20 is equivalent to processor memory, CE’s receives configuration file].

As to claim 13, 
Nield teaches the configuration files are generated by a compiler running in the host [“In examples where the encoding is performed at the end of the compilation process, the encoding method may be implemented within a compiler or assembler. In examples where the encoding is performed at run-time (as described above), the encoding method may be implemented on the processor running the operating system”, these cited prior arts can be combined in order for to make changes at runtime].


Allowable Subject Matter
Claim 2-7, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187